FILED
                                             United States Court of Appeals
              UNITED STATES COURT OF APPEALS         Tenth Circuit

                     FOR THE TENTH CIRCUIT               February 21, 2020
                   _________________________________
                                                        Christopher M. Wolpert
                                                            Clerk of Court
AFSHIN BAHRAMPOUR,

      Plaintiff-Appellant,

v.                                               No. 19-1254
                                     (D.C. No. 1:19-CV-01362-LTB-GPG)
SECRETARY OF AIR FORCE;                           (D. Colo.)
OFFICE FOR HUMAN RESEARCH
PROTECTIONS, Department of
Health and Human Services;
DEFENSE ADVANCED
RESEARCH PROJECTS AGENCY,
D.A.R.P.A.; 50TH SPACE WING
PUBLIC AFFAIRS; DIGITAL
RECEIVER TECHNOLOGIES,
INC.; UNITED NATIONS OUTER
ORBITAL SPACE AGENCY,
U.N.O.O.S.A.; FIDELITY
INVESTMENTS; RAY
KURZWELL, Singularity
University; SINGULARITY
UNIVERSITY, NASA campus;
PATRICK SHANAHAN, Secretary
of Defense; DIRECTOR OF
NATIONAL SCIENCE
FOUNDATION; U.S. HOUSE
COMMITTEE FOR ARMED
SERVICES; WILLIAM BARR, U.S.
Attorney General; SONNY
PURDUE, Secretary of Agriculture;
STEVE SISOLAK, Nevada
Governor; AARON D. FORD,
Nevada Attorney General; JOINT
FORCES HEADQUARTERS,
Defense Information Systems
Agency; ADMINISTRATOR OF
THE NATIONAL AERONAUTICS
AND SPACE ADMINISTRATION;
    CHAIR OF THE NUCLEAR
    REGULATORY COMMISSION;
    CHAIR OF THE CONSUMER
    PRODUCT SAFETY
    COMMISSION; SKUNKWORKS;
    ASSISTANT SECRETARY OF
    DEFENSE FOR SPECIAL
    OPERATIONS AND
    LOW−INTENSITY CONFLICT;
    SPECIAL OPERATIONS POLICY
    AND OVERSIGHT COUNCIL;
    SECRETARY OF COMMERCE;
    SECRETARY OF LABOR;
    SECRETARY OF HEALTH &
    HUMAN SERVICES; BEN
    CARSON, Secretary of Housing and
    Urban Development; SECRETARY
    OF TRANSPORTATION;
    SECRETARY OF ENERGY;
    SECRETARY OF EDUCATION;
    SECRETARY OF VETERANS
    AFFAIRS; UNDER SECRETARY
    OF DEFENSE FOR RESEARCH
    AND ENGINEERING; DIRECTOR
    OF CENTRAL INTELLIGENCE;
    ADMINISTRATOR OF THE
    ENVIRONMENTAL PROTECTION
    AGENCY; ADMINISTRATOR OF
    THE AGENCY FOR
    INTERNATIONAL
    DEVELOPMENT,

          Defendants-Appellees.
                     _________________________________

                        ORDER AND JUDGMENT *

*
      Oral argument would not materially help us to decide this appeal, so
we have thus decided the appeal based on the appellate briefs and the
record on appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

     This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
                                       2
                     _________________________________

Before MATHESON, McKAY, and BACHARACH, Circuit Judges.
               _________________________________

      In this suit, Mr. Afshin Bahrampour sued many federal agencies and

federal officers, alleging that they have secretly experimented on him with

radiation through electromagnetic spectrum weapons. The district court

dismissed the suit as frivolous. Mr. Bahrampour appeals and seeks leave to

proceed in forma pauperis. We dismiss the appeal and deny leave to

proceed in forma pauperis.

      The district court had to screen the complaint for frivolousness

because Mr. Bahrampour is a prisoner suing government officials and was

proceeding in forma pauperis. 28 U.S.C. §§ 1915A(b)(1), 1915(e)(2)(B)(i).

A suit is frivolous if it “lacks an arguable basis either in law or fact.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989), superseded on other

grounds by 28 U.S.C. § 1915. The claim is wholly incredible, so the

district court correctly dismissed the suit as frivolous. See McGinnis v.

Freudenthal, 426 F. App’x 625, 628 (10th Cir. 2011) (unpublished) (“[The]

claims of electromagnetic torture are delusional and unsupported by any

factual basis.”); see also Clark v. United States, 74 F. App’x 561 (6th Cir.




But the order and judgment may be cited for its persuasive value if
otherwise appropriate. Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).

                                       3
2003) (unpublished) (upholding dismissal, based on frivolousness, of a

claim involving radiation experiments).

      The appeal is also frivolous. On appeal, Mr. Bahrampour states that

he is incorporating excerpts from an article. 1 Mr. Bahrampour contends

that this article shows that the military is routinely conducting “‘freedom

of thought’ violations against the plaintiff as is routine practice.”

Appellant’s Memorandum in Support of Opening Br. at 3. But the article

does not provide any basis to believe that federal authorities are

conducting radiation experiments on Mr. Bahrampour.

      Mr. Bahrampour also seeks leave to proceed in forma pauperis.

Because the appeal is frivolous, we deny leave to proceed in forma

pauperis. See 28 U.S.C. § 1915(a)(3).

                                    Entered for the Court



                                    Robert E. Bacharach
                                    Circuit Judge




1
      The article was not part of the district court or the appellate record ,
but Mr. Bahrampour also moves for judicial notice of the article. We grant
the request for judicial notice, recognizing that Mr. Bahrampour is pro se
and apparently believes that he is being targeted for radiation experiments.

                                       4